PER CURIAM.
The appellant, Robert Thompson, appeals an order of the Judge of Compensation Claims denying benefits for two work related accidents occurring on June 16, 2001, and August 7, 2001. The appellant correctly argues that no competent substantial evidence exists in the record to support the finding that there is a medical relationship between the appellant’s work place injury and his undisclosed prior injury. Therefore, the Judge of Compensation Claims erred in concluding that the appellant’s petitions for benefits were barred by the Martin v. Carpenter, 132 So.2d 400 (Fla.1961), defense. Accordingly, we reverse and remand for further proceedings.
REVERSED.
WOLF, VAN NORTWICK, and LEWIS, JJ., concur.